Coulter, J.
This case is ruled by the case of Snevily v. Egle, 1 W. & S. 480. It may be admitted, that the plea of covenants performed, is not altogether tantamount or equivalent to the plea of payment, but it admits the foundation of the suit. The plaintiff did not set out his title; if he had, he would have been bound to prove it. Put as he merely avers that he had done all that he was bound to do, and as he was bound to give a good title, and the special verdict finds that he tendered a title before suit, the plea of covenants performed may fairly be construed as an admission that the deed tendered was good. The plaintiff came to trial without any notice that it was necessary for him to exhibit his claim of title. In Croke James, 369, cited ini Watts, it is determined, that where a plaintiff states generally that he has performed, the defendant must traverse that by some indication in the record; such as, that the plaintiff was not seised of a good title, or did not offer a good title. The usual mode of putting a plaintiff upon proof of performance, is by the addition of absque hoc, &c., to the plea of covenants performed. Altogether, the case is with the plaintiff. The defendant purchased the land, went into possession, and enjoys it. Nor does he allege or show that the title is defective. He ought to pay for it.
Judgment affirmed.